DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/27/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					20
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, 8, 10-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapchie (WO 2017/063942; cited on IDS).
Regarding claim 1, Kapchie teaches a dairy-based shelf-stable ready-to-drink beverage composition (page 1, lines 4, 15, and 26) free from chemically modified gums, wherein said beverage comprises high acyl gellan gum (page 5, lines 7 and 11), starch (page 2, line 17; page 4, line 12), and a buffering agent added to obtain the beverage composition at pH 6.2-6.9 (page 5, lines 28-30), which overlaps the claimed pH range, wherein the composition is capable of being aerated upon shaking, wherein the composition has aeration after shaking in the range of 7-20% (page 8, lines 8-13), which overlaps the claimed range, with an aeration stability of at least 30 minutes (page 7, lines 1-2), which falls within the claimed time frame.  Although Kapchie teaches the composition comprises emulsifying starches as the emulsifier (page 4, line 12) without disclosing the molecular mass of the emulsifying starch, the emulsifying starch disclosed by Kapchie is categorized as being part of the claimed starch component; therefore, the composition of Kapchie comprises less than 0.001 wt.% of emulsifiers with a molecular mass below 1500 Dalton.
Regarding claim 2, Kapchie teaches the invention as disclosed above in claim 1, including the high acyl gellan gum is present in the beverage in the amount of 0.01-0.04 wt.% (page 5, lines 8-9) and starch is present in the beverage in the amount of 1.05-3.15 wt.% (corresponding to the starch content of 1-3 wt.% on page 2, line 17 and the emulsifying starch content of 0.05-0.15 wt.% on page 2, line 17 and page 4, line 12), which fall within the claimed content ranges. 
Regarding claim 4, Kapchie teaches the invention as disclosed above in claim 1, including the composition contains dairy proteins in an amount of 2-6 wt.% of the composition (page 3, lines 27-32; page 4, line 1), which overlaps the claimed content range.
Regarding claim 5, Kapchie teaches the invention as disclosed above in claim 1, including the composition contains milk fat in a maximum amount of about 3 wt.% (page 4, line 7), which falls within the claimed content range.
Regarding claim 8, Kapchie teaches the invention as disclosed above in claim 1, including the composition comprises: 2-6 wt.% dairy proteins (page 3, lines 27-32; page 4, line 1); a maximum amount of about 3 wt.% milk fat (page 4, line 7); 0.5-6 wt.% added sugar (page 4, line 23); 0.9-1.5 wt.% coffee (page 5, line 2); 0.01-0.04 wt.% high acyl gellan gum (page 5, lines 9 and 11); 1.05-3.15 wt.% starch (corresponding to the starch content of 1-3 wt.% on page 2, line 17 and the emulsifying starch content of 0.05-0.15 wt.% on page 2, line 17 and page 4, line 12); about 0.03-0.1 wt.% buffering agent (page 5, lines 17-18, 28-30); and the remainder to 100 wt.% of water (corresponding to the beverage being mixed with the disclosed ingredients and water) (page 9, line 1). 
Regarding claim 10, Kapchie teaches the invention as disclosed above in claim 1, including the composition is provided in a closed container (corresponding to the “container is then sealed”) (page 6, lines 4-5) with a headspace, wherein the headspace represents 18-35 vol.% of the volume of the closed container (page 7, lines 16-17), which falls within the claimed range.
Regarding claim 11, Kapchie teaches the invention as disclosed above in claim 10, including the headspace comprises a gas (page 3, lines 17-18).
Regarding claim 12, Kapchie teaches the invention as disclosed above in claim 1, including the composition comprising a buffering agent in an amount of about 0.03-0.1 wt.% of the composition (page 5, lines 17-18), which falls within the claimed concentration.
Regarding claim 13, Kapchie teaches the invention as disclosed above in claim 12, including the buffering agent is selected from the group consisting of sodium bicarbonate, potassium bicarbonate, sodium citrate, and potassium citrate (page 5, lines 14-16).
Regarding claim 15, Kapchie teaches a process for preparing a composition (corresponding to beverage) (page 5, lines 22-34) free from chemically modified gums, wherein said beverage comprises high acyl gellan gum (page 5, lines 7 and 11), starch (page 2, line 17; page 4, line 12), and a buffering agent added to obtain the beverage composition at pH 6.2-6.9 (page 5, lines 28-30), which overlaps the claimed pH range, wherein the composition is capable of being aerated upon shaking, wherein the composition has aeration after shaking in the range of 7-20% (page 8, lines 28-30), which overlaps the claimed range, with an aeration stability of at least 30 minutes (page 7, lines 1-2), which falls within the claimed time frame, comprising the following steps: (a) mixing dairy proteins, starch, high acyl gellan gum and all other ingredients to form a mixture (page 5, lines 23-27); (b) pre-heating the mixture to temperature of about 70°C (page 5, line 30), which falls within the claimed temperature range; (c) sterilizing the pre-heated mixture at UHT conditions at 141-143° for 5 seconds (page 5, line 31), which falls within the claimed temperature and time range; (d) homogenizing the mixture at a total pressure of 150 bar (corresponding to a two stage homogenization of 150/50 bar) and at a temperature of about 70°C (page 5, lines 32-35), which fall within the claimed pressure and temperature range; (e) allowing the UHT treated mixture to cool to a temperature below 35°C (corresponding to the beverage is cooled to refrigerated temperatures) (page 6, line 1); and (f) aseptically filling UHT treated mixture into aseptic containers to form the composition (page 6, line 2).  Although Kapchie teaches the composition comprises emulsifying starches as the emulsifier (page 4, line 12) without disclosing the molecular mass of the emulsifying starch, the emulsifying starch disclosed by Kapchie is categorized as being part of the claimed starch component; therefore, the composition of Kapchie comprises less than 0.001 wt.% of emulsifiers with a molecular mass below 1500 Dalton.
Regarding claim 16, Kapchie teaches the invention as disclosed above in claim 1, including the composition comprising a buffering agent in an amount of about 0.03-0.1 wt.% of the composition (page 5, lines 17-18), which falls within the claimed concentration.
Regarding claim 17, Kapchie teaches the invention as disclosed above in claim 1, including the composition comprising a buffering agent in an amount of about 0.03-0.1 wt.% of the composition (page 5, lines 17-18), which falls within the claimed concentration.
Regarding claim 19, Kapchie teaches the invention as disclosed above in claim 15, including the composition is a shelf-stable ready-to-drink beverage (page 1, lines 15 and 26).
Regarding claim 20, Kapchie teaches the invention as disclosed above in claim 1, including the composition comprises emulsifying starches as the emulsifier (page 4, line 12).  The emulsifying starch disclosed by Kapchie is categorized as being part of the claimed starch component; therefore, the composition of Kapchie comprises 0 wt.% of monoacylglycerols, diacylglycerols, and diacetylated tartaric acid esters of monoglycerides, which falls within the claimed concentration.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kapchie (WO 2017/063942; cited on IDS) as applied to claim 1 above, in view of Hartman (Hartman, L.R., “Food Manufactures Find Success with Starches”, 2017, Food Processing, https://www.foodprocessing.com/articles/2017/food-manufacturers-find-success-with-starches/; previously cited).
Regarding claim 3, Kapchie teaches the invention as disclosed above in claim 1, including the beverage composition comprises emulsifying starches (page 4, lines 10-12) which provide a pleasant mouthfeel (page 6, lines 25-27) and the beverage is shelf-stable (page 1, lines 15-16).  It does not teach that the starch is a physically modified starch selected from the group consisting of rice starch, tapioca starch, potato starch, and corn starch.
However, Hartman teaches that modified starches have been used for years as an emulsifier (page 1, paragraph under article title) and that modified starches are obtained from physical processing methods (page 1, paragraph 6).  It also teaches that modified starches such as corn starch, tapioca starch, potato starch, and rice starch help extend the shelf life of products (page 2, paragraph 4; page 4, paragraph 9) and provide a great mouthfeel (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Kapchie to include physically modified corn starch, tapioca starch, potato starch, or rice starch as taught by Hartman.  Since Kapchie teaches that the beverage comprises starches as emulsifiers and that the beverage is shelf stable with a good mouthfeel, a skilled practitioner would readily recognize that physically modified corn starch, tapioca starch, potato starch, or rice starch can be added to the composition since they have been used for many years as emulsifiers as taught by Hartman.  Therefore, the inclusion of the claimed physically modified starches is rendered obvious.

Claims 6, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapchie (WO 2017/063942; cited on IDS).
Regarding claim 6, Kapchie teaches the invention as disclosed above in claim 1, including the composition comprises: 2-6 wt.% dairy proteins (page 3, lines 27-32; page 4, line 1); 0.5-6 wt.% added sugar (page 4, line 23); 0.01-0.04 wt.% gellan gum (page 5, line 9); 1-3 wt.% starch (page 2, line 17); and the remainder to 100 wt.% of water (corresponding to the beverage being mixed with the disclosed ingredients and water) (page 9, line 1).  It also teaches that the composition comprises a flavor ingredient such as cocoa or coffee (page 4, lines 29-30) and exemplifies a content of 0.9-1.5 wt.% for a coffee flavor ingredient (page 5, line 2).  Although Kapchie does not specify an amount of cocoa ingredient to use in the composition, the disclosed amount for the coffee ingredient would at least suggest to a skilled practitioner that an equivalent amount of cocoa can be used in the beverage; thereby, rendering the claimed amount obvious.
Regarding claim 9, Kapchie teaches the invention as disclosed above in claim 1.  It does not teach the beverage has an apparent viscosity before shaking in the range of 30-100 mPa·s.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of the composition as claimed.  Accordingly, such apparent viscosity does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 14, Kapchie teaches a process for preparing a composition (corresponding to beverage) comprising the following steps: (a) mixing dairy proteins, starch (page 2, line 17; page 4, line 12), high acyl gellan gum, and all other ingredients (page 9, lines 16-21; page 5, line 11); (b) homogenizing the mixture at a temperature of about 60°C ( page 9, line 22), which falls within the claimed temperature range; (c) filling the homogenized mixture into a container (page 9, lines 22-23) and closing the container (corresponding to the “container is then sealed”) (page 6, lines 4-5); (d) retorting the filled and closed container at a temperature of 121°C for 15 minutes; and (e) allowing the retorted container to cool to a temperature of about 35°C to form the composition (page 9, lines 23-24), wherein the term “about” includes temperatures below 35°C.  Although Kapchie exemplifies a homogenization pressure of 2000/500 psi for this particular embodiment (page 9, line 22), it also discloses a pressure of 150 bar in another embodiment using a convention homogenizer (page 5, line 34), which falls within the claimed pressure range.  Since Kapchie discloses the use of a conventional homogenizer to obtain different pressures, a skilled practitioner would readily recognize that the beverage can be subjected to a different pressure than 2000 or 500 psi, such as the 150 bar disclosed in a different method.  Therefore, the claimed pressure is rendered obvious.  Although Kapchie teaches the composition comprises emulsifying starches as the emulsifier (page 4, line 12) without disclosing the molecular mass of the emulsifying starch, the emulsifying starch disclosed by Kapchie is categorized as being part of the claimed starch component; therefore, the composition of Kapchie comprises less than 0.001 wt.% of emulsifiers with a molecular mass below 1500 Dalton.
Regarding claim 18, Kapchie teaches the invention as disclosed above in claim 14, including the composition is a shelf-stable ready-to-drink beverage (page 1, lines 15 and 26).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kapchie (WO 2017/063942; cited on IDS) as applied to claim 1 above, in view of Bates (Bates, A.T., “Malt, the forgotten flavor and nostalgic treat”, 2013, Milwaukee Journal Sentinel, http://archive.jsonline.com/features/food/malt-the-forgotten-flavor-and-nostalgic-treat-b9979120z1-222699631.html; previously cited).
Regarding claim 7, Kapchie teaches the invention as disclosed above in claim 1, including the composition comprises: 2-6 wt.% dairy proteins (page 3, lines 27-32; page 4, line 1); 0.5-6 wt.% added sugar (page 4, line 23); 0.01-0.04 wt.% high acyl gellan gum (page 5, line 9 and 11); 1.05-3.15 wt.% starch (corresponding to the starch content of 1-3 wt.% on page 2, line 17 and the emulsifying starch content of 0.05-0.15 wt.% on page 2, line 17 and page 4, line 12); and the remainder to 100 wt.% of water (corresponding to the beverage being mixed with the disclosed ingredients and water) (page 9, line 1).  It also teaches that the composition comprises a flavor ingredient such as caramel, cocoa, or coffee (page 4, lines 29-30) and exemplifies a content of 0.9-1.5 wt.% for a coffee flavor ingredient (page 5, line 2).  Although Kapchie does not specify an amount of caramel ingredient or cocoa ingredient to use in the composition, the disclosed amount for the coffee ingredient would at least suggest to a skilled practitioner that an equivalent amount of caramel ingredient or cocoa ingredient can be used in the beverage; thereby, rendering the claimed amount of cocoa obvious.  It does not teach the composition comprises barley malt extract in an amount in the range of 0.5-1.5 wt.%.
However, Bates teaches that non-diastatic malt powder contains pure barley malt extract (page 1, paragraph 7) and is considered a flavor enhancer (page 1, paragraph 8).  It teaches that malt flavor is commonly paired with chocolate or vanilla as its caramel flavor adds nuance to chocolate (page 2, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Kapchie by including barley malt extract as taught by Bates.  Since Kapchie teaches that the composition comprises flavor ingredients of cocoa and caramel, but does not disclose a specific ingredient for incorporating the caramel flavor, a skilled practitioner would be motivated to consult an additional reference such as Bates in order to determine a suitable caramel ingredient.  In consulting Bates, the practitioner would understand that barley malt extract instills a caramel flavor into a composition and complements the flavor of chocolate (or cocoa as disclosed in Kapchie).  Therefore, the inclusion of barley malt extract as the caramel ingredient renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §102 of claims 1, 2, 4, 5, 8, 10-13, 15-17, and 19 over Kapchie: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the rejections should be reconsidered and withdrawn for the reasons set forth in the previously filed after-final response (Applicant’s Remarks, page 6, paragraph 2).
However, the Examiner responded to the Applicant’s arguments in the Advisory Action filed 09/09/2022, wherein the Examiner found the Applicant’s arguments to be unpersuasive.  Since the Applicant has not provided any new arguments in the current response and has not amended any of the claims, the Examiner’s responses to those arguments are still applicable and Applicant’s arguments are still unpersuasive.  Therefore, the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 3 over Kapchie and Hartman; claims 6, 9, 14, and 18 over Kapchie; claim 7 over Kapchie and Bates: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the rejections should be reconsidered and withdrawn for the reasons set forth in the previously filed after-final response (Applicant’s Remarks, page 6, paragraph 2).
However, the Examiner responded to the Applicant’s arguments in the Advisory Action filed 09/09/2022, wherein the Examiner found the Applicant’s arguments to be unpersuasive.  Since the Applicant has not provided any new arguments in the current response and has not amended any of the claims, the Examiner’s responses to those arguments are still applicable and Applicant’s arguments are still unpersuasive.  Therefore, the rejections of the claims are maintained as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791